DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not teach:
a split direct current (DC) link comprising a first capacitor coupled between a positive DC link terminal and a first node, and a second capacitor coupled between the first node and a negative DC link terminal;
 a rectifier coupled to an input of the split DC link, the rectifier comprising: a first leg, a second leg, and a third leg, each leg of the first, second, and third legs configured to convert an input alternating current (AC) voltage received from an AC source into a DC voltage to be provided to the split DC link through a pair of antiparallel switches electrically coupling the respective leg to the input of the split DC link; and
 a fourth leg configured to balance DC link voltages of the first and second capacitors; and a controller coupled to the rectifier and configured to adjust at least one operating parameter of the rectifier to operate the rectifier to perform voltage balancing during a failure of the fourth leg, while utility power is present and while utility power is not present.


Regarding claim 15, prior art does not teach:
converting an alternating current (AC) voltage received from an AC source into a direct current (DC) voltage to be provided to a split DC link, the AC voltage converted using at least one of a first leg, a second leg, and a third leg of a rectifier coupled to an input of the split DC link; 
balancing DC link voltages of first and second capacitors of the split DC link using a fourth leg of the rectifier, 
wherein the first capacitor is coupled between a positive DC link terminal and a first node, and wherein the second capacitor is coupled between the first node and a negative DC link terminal; 
adjusting, by a controller coupled to the rectifier, at least one operating parameter of the rectifier to perform voltage balancing, with the rectifier, 
during a failure of the fourth leg, while utility power is present and while utility power is not present; and adjusting, by the controller coupled to the rectifier, the at least one operating parameter of the rectifier to perform voltage balancing with two of the legs of the rectifier during a single phase power outage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836